Exhibit 10.1.2

CORRECTED December 18, 2009

AMENDMENT TO EMPLOYMENT AGREEMENT

This Amendment to Employment Agreement (this “Amendment”) amends the Consulting
and Executive Employment Agreement between Cowlitz Bancorporation, Cowlitz Bank,
and Richard J. Fitzpatrick dated February 10, 2003 (together, the “Agreement”).
This Amendment is effective December 17, 2008.

 

1. Section 5(b) of the Agreement is hereby amended in its entirety to read as
follows:

 

  “(b) Good Reason. For the purposes of this Agreement, ‘Good Reason’ for
Executive’s resignation will exist if

 

  (i) Without the written consent of Executive, any one or more of the following
occurs: (A) a material diminution of Executive’s base compensation; (B) a change
of 20 or more miles in, or a change to a location in the State of Oregon as, the
principal geographic location at which Executive must perform services for
Cowlitz, which Executive and Cowlitz agree is a material breach of this
Agreement; (C) a material diminution in the Executive’s authority, duties or
responsibilities; (D) a material diminution in the authority, duties, or
responsibilities of the supervisor to whom the Executive is required to report,
including a requirement that Executive report to a corporate officer or employee
instead of reporting directly to the Board of Directors; (E) a material
diminution in the budget over which the Executive retains authority; or (F) any
other action or inaction by Cowlitz that constitutes a material breach of this
Agreement;

 

  (ii) Executive provides notice to Cowlitz of the existence of the condition
within 90 days of the initial existence of the condition;

 

  (iii) Cowlitz has 30 days following receipt of such notice to remedy the
condition and fails to do so; and

 

  (iv) Executive resigns within twelve months of such event occurring.”

 

2. Section 5(c) of the Agreement is hereby amended in its entirety to read as
follows:

 

  “(c) Disability. For the purposes of this Agreement, ‘Disability’ means
(i) Executive is unable to engage in any substantial gainful activity by reason
of any medically determinable physical or mental impairment that can be expected
to result in death or can be expected to last for a continuous period of not
less than 12 months; or (ii) Executive is, by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, receiving income replacement benefits for a period of not less than
three months under an accident and health plan covering Cowlitz employees. For
so long as Executive receives short-term disability benefits, Cowlitz shall be
relieved of its obligation to pay any cash compensation provided in Section 3(a)
and (c) of this Agreement for so long as such disability benefits are being paid
to Executive.”

 

3. Section 5(d) of the Agreement is hereby amended in its entirety to read as
follows:

 

  “(d)

Change in Control. For purposes of this Agreement, a ‘Change in Control’ shall
be deemed to have occurred on the date that a “change in the ownership,” “a
change in the

 

1



--------------------------------------------------------------------------------

 

effective control,” or “a change in the ownership of a substantial portion of
the assets” (as those terms are defined in Section 1.409A-3(i)(5) of the
Treasury Regulations promulgated under the Internal Revenue Code of 1986, as
amended) of Cowlitz occurs and includes:

 

  (i) the date on which any one person, or more than one person acting as a
group (as set forth in Section 1.409A-3(i)(5) of the Treasury Regulations),
acquires ownership of stock of Cowlitz that, together with stock held by such
person or group, constitutes more than 50% of the total fair market value or
total voting power of the stock of Cowlitz;

 

  (ii) the date on which Cowlitz merges or consolidates with another entity and
as a result less than 50% of the total fair market value or total voting power
of the stock of the resulting entity immediately after the merger or
consolidation is held by any one person, or more than one person acting as a
group, who were the holders of Cowlitz’s voting securities immediately before
the merger or consolidation;

 

  (iii) the date on which any one person, or more than one person acting as a
group, acquires (or has acquired during the 12-month period ending on the date
of the most recent acquisition by such person or persons) ownership of stock of
Cowlitz possessing 30% or more of the total voting power of the stock of
Cowlitz;

 

  (iv) the date on which a majority of members of Cowlitz’ Board of Directors is
replaced during any 12-month period by directors whose appointment or election
is not endorsed by a majority of the members of Cowlitz’s board of directors
before the date of the appointment or election; or

 

  (v) the date on which any one person, or more than one person acting as a
group, acquires (or has acquired during the 12-month period ending on the date
of the most recent acquisition by such person or persons) assets from Cowlitz
that have a total gross fair market value (the value of the assets of Cowlitz,
or the value of the assets being disposed of, determined without regard to any
liabilities associated with such assets) equal to or more than 40% of the total
gross fair market value of all of the assets of Cowlitz immediately before such
acquisition or acquisitions.”

 

4. Section 7(a) of the Agreement is hereby amended in its entirety to read as
follows:

“(a) Notwithstanding anything to the contrary in Section 6, if Executive
terminates employment due to a Change in Control within thirty days of the
Change in Control, or if there is a Termination Without Cause or Termination For
Good Reason within twenty-four months following a Change in Control, the
Executive shall be entitled to receive, in a lump sum on the date of
Termination: (W) three times the Executive’s highest annual Base Salary; plus
(X) three times the Executive’s highest annual performance bonus under
Section 3(c); plus (Y) three times the value of the contributions that Cowlitz
would have made to or for the credit of Executive’s account if the amounts
referred to in (W) and (X) had been received by Executive on a basis that made
them eligible for a Cowlitz contribution to a Cowlitz-sponsored retirement plan
(for purposes of making this calculation all such contributions shall be
considered to have been fully-vested when made); plus (Z) three times the value
of the annual Cowlitz contributions being made to any employee welfare benefit
plans, whether qualified or non-qualified, in which the

 

2



--------------------------------------------------------------------------------

Executive participated at the time of the Change in Control (including without
limitation, plans for hospitalization, medical care, major medical, dental,
disability, survivor benefits, and life insurance). An example of the
calculation of Executive’s benefits is set forth as Addendum A to this
Agreement.”

 

5. Section 17 of the Agreement is hereby amended in its entirety to read as
follows:

“17. Attorneys’ Fees; Indemnification; Damages. Cowlitz shall indemnify, hold
harmless and defend Executive against (i) any tax penalties or increased tax
liability of Executive due to Cowlitz’s failure to comply with the terms of this
Agreement or breach of this Agreement, and (ii) costs, including legal fees and
expenses, incurred by Executive in connection with or arising out of any action,
suit or proceeding (including any tax controversy) in which Executive may be
involved, as a result of Executive’s efforts, in good faith, to defend or
enforce the terms of this Agreement. For purposes of this Agreement, any
settlement agreement that provides for payment of any amounts in settlement of
Cowlitz’s obligations hereunder shall be conclusive evidence of Executive’s
entitlement to indemnification hereunder, and any such indemnification payments
shall be in addition to amounts payable pursuant to such settlement agreement,
unless such settlement agreement expressly provides otherwise. Cowlitz’s
obligation to make the payments provided for in this Agreement and otherwise to
perform its obligations hereunder shall not be affected by any set-off,
counterclaim, recoupment, defense or other claim, right or action which Cowlitz
may have against Executive or others. In no event shall Executive be obligated
to seek other employment or take any other action by way of mitigation of the
amounts payable to Executive under any of the provisions of this Agreement and
such amounts shall not be reduced whether or not Executive obtains other
employment. Unless it is determined that Executive has acted in bad faith,
Cowlitz shall pay as incurred, to the full extent permitted by law, all legal
fees and expenses that Executive may reasonably incur as a result of or in
connection with his consultation with legal counsel or arising out of any
action, suit, proceeding, tax controversy or contest (regardless of the outcome
thereof) by Cowlitz, Executive or others regarding the validity or
enforceability of, or liability under, any provision of this Agreement or any
guarantee of performance thereof (including as a result of any contest by
Executive about the amount of any payment pursuant to this Agreement), plus in
each case interest on any delayed payment (except a six-month delay required
under Section 22 of this Agreement, which shall bear interest as set forth
therein), all payments due and outstanding shall bear interest at the rate of
1 1/2% per month until such payment is made.

 

6. Section 20 of the Agreement is hereby amended in its entirety to read as
follows:

“20. Regulatory Matters. Notwithstanding any other provision in this Agreement,
Executive shall not be entitled to any benefit provided for herein to the extent
that the payment of such benefit would be prohibited or restricted by (i) the
applicable provisions of the Emergency Economic Stabilization Act of 2008, if
any, and its implementing regulations and guidelines, (ii) the provisions of
Part 359 of the regulations of the Federal Deposit Insurance Corporation, as
they may be amended from time to time, or (iii) any other applicable statute or
regulation. If any such payment is so prohibited or restricted, Cowlitz and its
successors and assigns shall use its best efforts to secure the consent of the
appropriate regulatory agencies to make such payment in the highest amount
permissible, up to the amount provided for in this Agreement. Upon removal of
any prohibition or restriction on payment of benefits, Cowlitz or its successor
or assign shall immediately pay all amounts due to Executive pursuant to this
Agreement together with interest on the amounts owed accrued at the rate of
Prime plus 2% per annum.”

 

3



--------------------------------------------------------------------------------

7. The following is added to the Agreement as Section 22:

“22. 409A.

22.1 For purposes of this Agreement, the term termination or resignation means a
termination of employment that meets the definition of “separation of service”
as defined in Section 409A of the Internal Revenue Code and regulations
promulgated thereunder.

22.2 Notwithstanding any provision of this Agreement to the contrary, if, at the
time of Executive’s “separation of service” with Cowlitz, he or she is a
“specified employee” and one or more of the payments or benefits received or to
be received by Executive pursuant to this Agreement would constitute an item of
“deferred compensation” subject to Section 409A of the Internal Revenue Code and
regulations promulgated thereunder, no such payment or benefit will be provided
under this Agreement until the earlier of: (a) the date that is six (6) months
following Executive’s termination of employment with Cowlitz or (b) the
Executive’s death, unless the payment or distribution is exempt from the
application of Section 409A. The terms “separation of service,” “specified
employee,” and “deferred compensation” have the meanings set forth in
Section 409A of the Internal Revenue Code and regulations promulgated
thereunder. In the event any of Executive’s benefits that are paid in
installments under this Agreement are subject to the six-month delay set forth
in this Section 22, the first installment payment shall be made on the first
business day of the seventh month following termination of employment and shall
equal the aggregate installment payments Executive would have received during
the first six months plus the payment Executive is otherwise entitled to receive
for the seventh month plus interest for the period of any such delay calculated
using the six month Treasury bill rate in effect on the date on which the
payment is delayed pursuant to this Section and compounded daily. If the
conditions of the severance exception under Treasury Regulation
Section 1.409A-1(b)(9)(iii) (or any successor Regulation thereto) are satisfied,
payment of benefits shall not be delayed for six (6) months following
termination of employment to the extent permitted under the severance
exception.”

 

8. Except as specifically set forth herein, the Agreement as previously executed
shall continue in full force and effect as written. The parties acknowledge that
the intent of this Amendment is to amend the Agreement to comply, to the extent
required, with certain provisions of Internal Revenue Code Section 409A and
regulations promulgated thereunder and to add the provisions set forth herein;
provided, however, the parties do not intend to amend the calculation of the
benefits provided in the Agreement.

 

9. Addendum A to this Amendment is hereby added as Addendum A to the Agreement.

[SIGNATURES ON THE FOLLOWING PAGE]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed as of
the effective date stated above.

 

EMPLOYEE     COWLITZ BANCORPORATION

/s/ Richard J. Fitzpatrick

    By:  

/s/ Linda Tubbs

Richard J. Fitzpatrick       Linda Tubbs, Director       Chair of Compensation
Committee    

COWLITZ BANK

   

By:

 

/s/ Linda Tubbs

      Linda Tubbs, Director       Chair of Compensation Committee

 

5



--------------------------------------------------------------------------------

ADDENDUM A

Example of Change in Control Payment

If a change in control had been announced or occurred prior to December 31, 2007
and termination occurred as of December 31, 2007 Executive would have received
the following, subject to 280G cutback, if any, in the form of a lump sum
payment:

3 * $272,318 (highest annual base salary (2007)) = $816,954

3 * $155,610 (highest annual performance bonus (2006)) = $466,830

3 * $57,893 (deemed value of certain contributions to retirement plan) =
$173,679

3 * $26,608.33 (value of annual welfare benefit plan contributions) = $79,825

Total = $1,537,288

 

6